
	
		I
		111th CONGRESS
		1st Session
		H. R. 2482
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. McHugh,
			 Mr. Hoekstra,
			 Mr. Lewis of California,
			 Mr. King of New York,
			 Mr. Boehner,
			 Mr. Cantor, and
			 Mr. Pence) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services and the
			 Permanent Select Committee on
			 Intelligence, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To require the President to develop a comprehensive
		  interagency strategy and implementation plan for long-term security and
		  stability in Afghanistan, and for other purpose.
	
	
		1.Short titleThis Act may be cited as the
			 United States-Afghanistan Security and
			 Stability Act.
		2.FindingsCongress finds the following:
			(1)Congress supports the following elements
			 outlined in the President’s White Paper of the Interagency Policy Group’s
			 Report on United States Policy Toward Afghanistan and Pakistan:
				(A)The United States
			 has a vital national security interest in addressing the current and potential
			 security threats posed by extremists in Afghanistan and Pakistan.
				(B)The United States
			 homeland, Pakistan, Afghanistan, India, Europe, Australia, and United States
			 allies in the Middle East remain targets of al Qaeda and other extremist
			 groups.
				(C)At the same time,
			 the Taliban and related organizations seek to reestablish their old sanctuaries
			 in Afghanistan.
				(2)Afghanistan is a
			 central front in the global struggle against al Qaeda and other affiliated
			 networks. A stable Afghanistan that is free from al Qaeda, the Taliban, and
			 extremist influence and ideology will require a patient, long-term, integrated
			 political, military, and economic strategy that is adequately resourced to
			 accomplish its objectives.
			(3)Allowing
			 Afghanistan to revert to its pre-September 11, 2001, status of control by al
			 Qaeda and the Taliban is not an option for United States policy.
			(4)Security and stability in Afghanistan is
			 further complicated given the prevalence of ungoverned space between
			 Afghanistan and Pakistan in which state control has not been fully exercised
			 given ethnic and tribal affiliations.
			(5)The United States
			 will continue to demonstrate its long-term commitment to the people of
			 Afghanistan by—
				(A)sustained civilian
			 assistance and providing United States commanders with the troops and resources
			 needed to conduct counterinsurgency operations with the support of the
			 Government and people of Afghanistan; and
				(B)continuing to
			 engage the Afghan people in ways that demonstrate United States commitment to
			 promoting a legitimate and capable Afghan government.
				(6)The objectives of
			 United States policy toward Afghanistan are to empower and enable Afghanistan
			 to—
				(A)develop into
			 secure and stable state with a government that exercises full control and
			 authority over all the country; and
				(B)develop
			 increasingly reliable and capable Afghan security forces that can actively
			 confront, and deny safe haven to, al Qaeda, the Taliban, and other extremists
			 and eventually lead the counterinsurgency and counterterrorism fight with
			 reduced United States assistance.
				3.Comprehensive
			 interagency strategy and implementation plan for Afghanistan
			(a)In
			 generalNot later than 30
			 days after the date of the enactment of the Supplemental Appropriations Act of
			 2009, the President shall develop and transmit to the appropriate congressional
			 committees a comprehensive interagency strategy and implementation plan for
			 long-term security and stability in Afghanistan which shall be composed of the
			 elements specified in subsection (b).
			(b)ElementsThe
			 comprehensive interagency strategy and implementation plan required by
			 subsection (a) shall contain at least the following elements:
				(1)A
			 description of how United States assistance described in section 4 will be used
			 to achieve the objectives of United States policy toward Afghanistan.
				(2)Progress toward
			 the following:
					(A)Executing and
			 resourcing an integrated civilian-military counterinsurgency strategy in
			 Afghanistan.
					(B)Disrupting
			 terrorist networks in Afghanistan and Pakistan to degrade any ability such
			 networks have to plan and launch international terrorist attacks.
					(C)Resourcing and
			 prioritizing civilian assistance in Afghanistan.
					(D)Promoting a more
			 capable, accountable, and effective government in Afghanistan that serves the
			 Afghan people.
					(E)Expanding the
			 Afghan National Security Forces and developing self-reliant security forces
			 that can lead the counterinsurgency and counterterrorism fight with reduced
			 United States assistance.
					(F)Supporting
			 Afghanistan in disrupting and dismantling narco-traffickers and breaking the
			 narcotics-insurgency nexus.
					(G)Ensuring that
			 nations and various international organizations that have pledged to provide
			 multilateral and bilateral assistance to support efforts to rebuild Afghanistan
			 fulfill their commitment.
					(H)Developing and
			 strengthening mechanisms for Afghanistan-Pakistan cooperation.
					(3)A
			 financial plan and description of the resources, programming, and management of
			 United States foreign assistance to Afghanistan, including the criteria used to
			 determine their prioritization.
				(4)A
			 complete description of both the evaluation process for reviewing and adjusting
			 the strategy and implementation as necessary, and measures of effectiveness for
			 the implementation of the strategy.
				(c)Intelligence
			 supportThe Director of
			 National Intelligence shall provide intelligence support to the development of
			 the comprehensive interagency strategy and implementation plan required by
			 subsection (a).
			(d)Updates of
			 strategyThe President shall transmit in writing to the
			 appropriate congressional committees any updates of the comprehensive
			 interagency strategy and implementation plan required by subsection (a), as
			 necessary.
			4.Authorization of
			 assistance for Afghanistan
			(a)In
			 generalThere is authorized
			 to be appropriated to the President, for the purposes of providing assistance
			 to Afghanistan under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et
			 seq.), $2,800,000,000 or such sums as may be necessary for each of the fiscal
			 years 2010 through 2013.
			(b)Use of
			 fundsAmounts authorized to
			 be appropriated under this section or otherwise made available to carry out
			 this Act shall be used to the maximum extent practicable as direct expenditures
			 for programs, projects, and activities, subject to existing reporting and
			 notification requirements.
			5.Congressional
			 briefing and notification requirements
			(a)BriefingNot later than 30 days after the date of
			 the transmission of the comprehensive interagency strategy and implementation
			 plan required by section 3, and quarterly thereafter through December 1, 2013,
			 the President, acting through the Secretary of State and the Secretary of
			 Defense, shall brief the appropriate congressional committees on the status of
			 the comprehensive interagency strategy and implementation plan.
			(b)NotificationThe President shall notify the appropriate
			 congressional committees not later than 30 days before obligating any
			 assistance described in section 4 as budgetary support to the Government of
			 Afghanistan or to any persons, agencies, instrumentalities, or elements of the
			 Government of Afghanistan and shall describe the purpose and conditions
			 attached to any such budgetary support assistance. The President shall notify
			 the appropriate congressional committees not later than 30 days before
			 obligating any other type of assistance described in section 4.
			6.DefinitionIn this Act, the term appropriate
			 congressional committees means—
			(1)the Committee on Appropriations, the
			 Committee on Armed Services, the Committee on Foreign Affairs, and the
			 Permanent Select Committee on Intelligence of the House of Representatives;
			 and
			(2)the Committee on
			 Appropriations, the Committee on Armed Services, the Committee on Foreign
			 Relations, and the Select Committee on Intelligence of the Senate.
			
